Title: [To Thomas Jefferson from Philip Mazzei, 19 August 1780]
From: Mazzei, Philip
To: Jefferson, Thomas


  [Genoa, 19 Aug. 1780. Mazzei’s “Representation,” written in 1784, states that he wrote in his dispatch No. 21, of this date, “that some money might be obtained there [Genoa] at 5 P. Cent. Interest, allowing three or four P. Cent for all charges, once for ever, which rendered the loan much cheaper to the borrower than one P. Cent Annually, as it had been offered for charges by Doctor Franklin” (Marraro, Mazzei, p. 91). No copy of this dispatch has been found.]
